EXHIBIT 10.15
 
OLD POINT FINANCIAL CORPORATION
2016 INCENTIVE STOCK PLAN




ARTICLE I
Establishment, Purpose and Duration


1.1          Establishment of the Plan.


(a)          Old Point Financial Corporation, a Virginia corporation (the
"Company"), hereby establishes the Old Point Financial Corporation 2016
Incentive Stock Plan (the "Plan"). Unless otherwise defined herein, all
capitalized terms shall have the meanings set forth in Section 2.1. The Plan
permits the grant of Incentive Stock Options, Nonqualified Stock Options,
Restricted Stock, Restricted Stock Units, Stock Appreciation Rights, Stock
Awards, and Performance Units to Key Employees of the Company or its
Subsidiaries and the grant of Nonqualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Stock Awards, and Performance
Units to Non-Employee Directors of the Company or its Subsidiaries.


(b)          The Plan was adopted by the Board of Directors of the Company on
January 12, 2016 and shall become effective on May 24, 2016 (the "Effective
Date"), subject to the approval of the Plan by the Company's shareholders.


1.2          Purpose of the Plan. The purpose of the Plan is to promote the
success of the Company and its subsidiaries by providing incentives to Key
Employees and Non-Employee Directors that will promote the identification of
their personal interest with the long-term financial success of the Company and
with growth in shareholder value, consistent with the Company's risk management
practices. The Plan is designed to provide flexibility to the Company, including
its subsidiaries, in its ability to motivate, attract, and retain the services
of Key Employees and Non-Employee Directors upon whose judgment, interest, and
special effort the successful conduct of its operation is largely dependent.


1.3          Duration of the Plan. The terms of this Plan shall become effective
on the Effective Date, as described in Section 1.1. No Award may be granted
under the Plan after May 23, 2026. Awards outstanding on such date shall remain
valid in accordance with their terms. The Board shall have the right to
terminate the Plan at any time pursuant to Article XVI.


ARTICLE II
Definitions


2.1          Definitions. The following terms shall have the meanings set forth
below:


(a)          "Affiliate" and "Associate" shall have the respective meanings
ascribed to such terms in Rule 12b-2 under the Exchange Act.


(b)          "Agreement" means a written agreement or other instrument or
document, which may be in electronic format, implementing the grant of an Award
and setting forth the specific terms of an Award, and which is signed or
acknowledged (including a signature or acknowledgment in electronic format) by
an authorized officer of the Company and the Participant, except that no
signature will be required from the Participant in the case of a Stock Award
with no vesting conditions. The Company's Chief Executive Officer, Chief
Financial Officer, Chairman of the Committee, Chairman of the Board, and such
other directors or officers of the Company as shall be designated by the
Committee are hereby authorized to execute or acknowledge Agreements on behalf
of the Company (including a signature or acknowledgment in electronic format)
and to cause Agreements to be delivered to each Participant (including delivery
in electronic format).
1

--------------------------------------------------------------------------------



(c)          "Award" means a grant under this Plan of an Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Stock Award and/or Performance Unit.


(d)          "Award Date" means the date on which an Award is made (also
referred to as "granted") by the Committee under this Plan.


(e)          "Beneficiary" means the person designated by a Participant pursuant
to Section 17.11.


(f)          "Board" means the Board of Directors of the Company, unless
otherwise indicated.
 
(g)          "Change in Control" shall be deemed to have occurred if the
conditions in any one of the following three paragraphs have been satisfied at
any time after the Effective Date:
 
(i)          any Person (as defined below) who or which, together with all
Affiliates and Associates of such Person, acquires beneficial ownership,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company's then outstanding securities; or
 
(ii)         the composition of the Board shall change such that a majority of
the Board shall no longer consist of Continuing Directors; or
 
(iii)        if at any time, (1) the Company shall consolidate with, or merge
with, any other Person and the Company shall not be the continuing or surviving
corporation, (2) any Person shall consolidate with or merge with the Company,
and the Company shall be the continuing or surviving corporation and, in
connection therewith, all or part of the outstanding Stock shall be changed into
or exchanged for stock or other securities of any other Person or cash or any
other property, (3) the Company shall be a party to a statutory share exchange
with any other Person after which the Company is a subsidiary of any other
Person, or (4) the Company shall sell or otherwise transfer 50% or more of the
assets or earning power of the Company and its Subsidiaries (taken as a whole)
to any Person or Persons.
 
For purposes of this Section 2.1(g), "Person" means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Exchange Act), other than
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company, and "beneficial ownership" has the meaning
given the term in Rule 13d-3 under the Exchange Act.


(h)          "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.


(i)          "Committee" means the committee of the Board appointed by the
Company to administer the Plan pursuant to Article III, which shall be the
Compensation and Benefits Committee of the Board unless a subcommittee is
required as provided below or unless the Board determines otherwise. All members
of the Committee shall be "independent directors" under applicable stock
exchange listing standards. For actions which require that all of the members of
the Committee constitute "non‑employee directors" as defined in Rule 16b‑3, or
any similar or successor rule, if necessary, the Committee shall consist of a
subcommittee of at least two members of the Compensation and Benefits Committee
meeting such qualifications.
2

--------------------------------------------------------------------------------

(j)          "Company" means Old Point Financial Corporation or any successor
thereto.


(k)          "Continuing Director" means an individual who was a member of the
Board of Directors of the Company on the Effective Date or whose subsequent
nomination for election or re-election to the Board was recommended or approved
by the affirmative vote of two-thirds of the Continuing Directors then in
office.


(l)          "Disability" or "Disabled" means with respect to an Incentive Stock
Option, a Disability within the meaning of Code Section 22(e)(3). As to all
other Awards, the Committee shall determine whether a Disability exists and such
determination shall be conclusive.


(m)          "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time.


(n)          "Fair Market Value" of a Share means (i) the per Share price at the
close of business on the applicable principal U.S. market on the relevant date
if it is a trading date, or, if not, on the most recent date on which the Stock
was traded prior to such date, as reported by the stock exchange for the
applicable principal U.S. market, or (ii) if, in the opinion of the Committee,
this method is inapplicable or inappropriate for any reason, the fair market
value as determined pursuant to a reasonable method adopted by the Committee in
good faith for such purpose.
 
(o)          "Good Reason" has the meaning set forth in any employment
agreement, or, if none, in any change in control agreement, then in effect
between the Participant and the Company or a subsidiary, if applicable, and, if
the Participant has no such agreement or if such agreement does not define the
term, "Good Reason" means (i) a material diminution in the Participant's
authority, duties or responsibilities; (ii) a material diminution in the
Participant's base compensation; or (iii) a relocation of the primary location
at which the Participant must perform services to a location that is more than
fifty (50) miles away. The Participant is required to provide notice to the
Company of the existence of a condition described in this Section 2.1(o) within
a ninety (90) day period of the initial existence of the condition, upon the
notice of which the Company shall have thirty (30) days to remedy the condition.
If the condition is remedied within thirty (30) days, then "Good Reason" does
not exist. If the condition is not remedied within thirty (30) days, then the
Participant must resign within ninety (90) days of the expiration of the remedy
period.
 
(p)          "Incentive Stock Option" or "ISO" means an option to purchase
Stock, granted under Article VI, which is designated as an incentive stock
option and is intended to meet the requirements of, and qualify for favorable
federal income tax treatment under, Code Section 422.


(q)          "Key Employee" means an officer or other key employee of the
Company or its Subsidiaries, who, in the opinion of the Committee, can
contribute significantly to the growth and profitability of, or perform services
of major importance to, the Company and its Subsidiaries.


(r)          "Non-Employee Director" means an individual who is a member of the
board of directors of the Company or any Subsidiary thereof and who is not an
employee of the Company or any Subsidiary thereof. Members of a regional
advisory board of the Company or any Subsidiary thereof are not Non-Employee
Directors.


(s)          "Nonqualified Stock Option" means an option to purchase Stock,
granted under Article VI, which is not intended to be an Incentive Stock Option
and is so designated.


(t)          "Option" means an Incentive Stock Option or a Nonqualified Stock
Option.


(u)          "Participant" means a Key Employee or Non-Employee Director who has
been granted an Award under the Plan and whose Award remains outstanding.


(v)           "Performance-Based Compensation Award" means any Award for which
exercise, full enjoyment or receipt thereof by the Participant is contingent on
satisfaction or achievement of the Performance Goal applicable thereto. The
terms and conditions of each Performance-Based Compensation Award, including the
Performance Goal and Performance Period, shall be set forth in an Agreement or
in a subplan of the Plan that is incorporated by reference into an Agreement.
3

--------------------------------------------------------------------------------

(w)          "Performance Goal" means one or more performance measures or goals
set by the Committee in its discretion for each grant of a Performance-Based
Compensation Award. The extent to which such performance measures or goals are
met will determine the amount or value of the Performance-Based Compensation
Award that a Participant is entitled to exercise, receive or retain. For
purposes of the Plan, a Performance Goal may be particular to a Participant, and
may include any one or more of the following performance criteria, either
individually, alternatively or in any combination, subset or component, applied
to the performance of the Company as a whole or to the performance of a
Subsidiary, division, strategic business unit, line of business or business
segment, measured either quarterly, annually or cumulatively over a period of
years or partial years, in each case as specified by the Committee in the Award:
(i) Stock value or increases therein, (ii) total shareholder return, (iii)
operating revenue, (iv) tangible book value or tangible book value growth,
tangible book value per share or growth in tangible book value per share, (v)
earnings per share or earnings per share growth, (vi) fully diluted earnings per
share after extraordinary events, (vii) net earnings, (viii) earnings and/or
earnings growth (before or after one or more of taxes, interest, depreciation
and/or amortization), operating earnings and/or operating earnings growth, (ix)
profits or profit growth (net profit, gross profit, operating profit, economic
profit, profit margins or other corporate profit measures), (x) operating cash
flow, (xi) operating or other expenses or growth thereof, (xii) operating
efficiency, (xiii) return on equity, (xiv) return on tangible equity or return
on tangible common equity, (xv) return on assets, capital or investment, (xvi)
sales or revenues or growth thereof, (xvii) deposits, loan and/or equity levels
or growth thereof, (xviii) working capital targets, (xix) assets under
management or growth thereof, (xx) cost control measures, (xxi) regulatory
compliance, (xxii) gross, operating or other margins, (xxiii) efficiency ratio
(as generally recognized and used for bank financial reporting and analysis),
(xiv) interest income, (xxv) net interest income, (xxvi) net interest margin,
(xxvii) non‑interest income, (xxviii) non-interest expense, (xxix) credit
quality, net charge-offs and/or non-performing assets (excluding such loans or
classes of loans as may be designated for exclusion), (xxx) percentage of
non-accrual loans to total loans or net charge-off ratio, (xxxi) provision
expense, (xxxii) productivity, (xxxiii) customer satisfaction, (xxxiv)
satisfactory internal or external audits, (xxxv) improvement of financial
ratings, (xxxvi) achievement of balance sheet or income statement objectives,
(xxxvii) quality measures, (xxxviii) regulatory exam results, (xxxix)
achievement of risk management objectives, (xl) achievement of strategic
performance objectives, (xli) achievement of merger or acquisition objectives,
(xlii) implementation, management or completion of critical projects or
processes, or (xliii) any component or components of the foregoing (including,
without limitation, determination thereof, in the Committee's sole discretion,
with or without the effect of discontinued operations and dispositions of
business units or segments, non‑recurring items, material extraordinary items
that are both unusual and infrequent, non-budgeted items, special charges,
accruals for acquisitions, reorganization and restructuring programs and/or
changes in tax law, accounting principles or other such laws or provisions
affecting the Company's reported results). Performance Goals may include a
threshold level of performance below which no payment or vesting may occur,
levels of performance at which specified payments or specified vesting will
occur, and a maximum level of performance above which no additional payment or
vesting will occur. Performance Goals may be absolute in their terms or measured
against or in relationship to a pre-established target, the Company's budget or
budgeted results, previous period results, a market index, a designated
comparison group of other companies comparably, similarly or otherwise situated,
or any combination thereof. The Committee shall determine the Performance Period
during which a Performance Goal must be met, and attainment of Performance Goals
shall be subject to certification by the Committee. The Committee retains the
discretion to adjust the compensation or economic benefit due upon attainment of
Performance Goals and to adjust the Performance Goals themselves.


(x)          "Performance Period" means the time period during which a
Performance Goal must be met in connection with a Performance-Based Compensation
Award. Such time period shall be set by the Committee, provided, however, that
the Performance Period shall not be less than one year, subject to applicable
provisions regarding accelerated vesting events.


4

--------------------------------------------------------------------------------

(y)          "Performance Unit" means an Award, designated as a Performance
Unit, granted to a Participant pursuant to Article XI, valued by reference to
the Fair Market Value of Stock or valued as a fixed dollar amount, and subject
to achievement or satisfaction of one or more Performance Goals. Performance
Units are payable in cash, Stock or a combination thereof. Even to the extent a
Performance Unit is denoted by reference to Shares of Stock and is payable in
Stock, the receipt of a Performance Unit Award does not constitute receipt of
the underlying Shares.


(z)          "Period of Restriction" means the period during which Shares of
Restricted Stock are subject to a substantial risk of forfeiture and/or subject
to limitations on transfer, pursuant to Article VII, or the period during which
Restricted Stock Units are subject to vesting requirements, pursuant to Article
VIII. The relevant restriction may lapse based on a period of time or after
meeting performance criteria specified by the Committee, or both. Except for
Awards of Restricted Stock or Restricted Stock Units granted to Non-Employee
Directors as part of a retainer, including annual or other grants made pursuant
to a director compensation policy or arrangement, when a Period of Restriction
lapses solely based on a period of time, the length of such period of time shall
not be less than one year, subject to applicable provisions regarding
accelerated vesting.


(aa)          "Restricted Stock" means an Award of Stock granted to a
Participant pursuant to Article VII, which is subject to a substantial risk of
forfeiture and/or subject to limitations on transferability until the designated
conditions for the lapse of such restrictions are satisfied.


(bb)          "Restricted Stock Unit" or "RSU" means an Award designated as a
Restricted Stock Unit, which is a bookkeeping entry granted to a Participant
pursuant to Article VIII, valued by reference to the Fair Market Value of Stock,
and subject to vesting requirements. Restricted Stock Units are payable in cash,
Stock or a combination thereof. Even to the extent a Restricted Stock Unit is
denoted by reference to Shares of Stock and is payable in Stock, the receipt of
a Restricted Stock Unit Award does not constitute receipt of the underlying
Shares.


(cc)          "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act,
including any corresponding subsequent rule or any amendments enacted after the
Effective Date.


(dd)          "Stock" or "Shares" means the common stock of the Company.


(ee)          "Stock Appreciation Right" or "SAR" means an Award, designated as
a stock appreciation right, granted to a Participant pursuant to Article IX
herein, and payable in cash, Stock or a combination thereof.
 
(ff)          "Stock Award" means an Award of Stock granted to a Participant
pursuant to Article X.


(gg)          "10% Stockholder" means a person who owns, directly or indirectly,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or any parent or subsidiary of the Company. Indirect
ownership of stock shall be determined in accordance with Code Section 424(d).


(hh)          "Subsidiary" shall mean a corporation at least 50% of the total
combined voting power of all classes of stock of which is owned by the Company,
either directly or through one or more of its Subsidiaries, and includes, as of
the Effective Date, The Old Point National Bank of Phoebus and Old Point Trust &
Financial Services N.A.


5

--------------------------------------------------------------------------------

ARTICLE III
Administration


3.1          The Committee.


(a)          The Plan shall be administered by the Committee which shall have
all powers necessary or desirable for such administration. To the extent
required by Rule 16b-3, all Awards shall be made by members of the Committee who
are "non-employee directors" as that term is defined in Rule 16b-3, or by the
Board. In the event the Board determines that a member of the Committee (or any
applicable subcommittee) was not an "independent director" under applicable
stock exchange listing standards and/or was not a "non‑employee director" as
defined in Rule 16b‑3, as applicable, on the Award Date, such determination
shall not invalidate the Award and the Award shall remain valid in accordance
with its terms. Any authority granted to the Committee may also be exercised by
the full Board.


(b)          The express grant in this Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee. In addition to any other powers and, subject to the provisions of the
Plan, the Committee shall have the following specific powers: (i) to determine
the terms and conditions upon which the Awards may be made and exercised; (ii)
to determine all terms and provisions of each Agreement, which need not be
identical; (iii) to construe and interpret the Agreements and the Plan,
including the ability to resolve any ambiguities and define any terms; (iv) to
establish, amend or waive rules or regulations for the Plan's administration;
(v) to accelerate the exercisability of any Award or the termination of any
Period of Restriction or other restrictions imposed under the Plan to the extent
permitted by Code Section 409A; and (vi) to make all other determinations and
take all other actions necessary or advisable for the administration of the
Plan. The interpretation and construction of any provisions of the Plan or an
Agreement by the Committee shall be final and conclusive. In the event of a
conflict or inconsistency between the Plan and any Agreement, the Plan shall
govern, and the Agreement shall be interpreted to minimize or eliminate any such
conflict or inconsistency.
 
(c)          The Committee may consult with counsel, who may be counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.
 
(d)          The Committee, in its discretion, may delegate to the Chief
Executive Officer and/or Chief Financial Officer of the Company all or part of
the Committee's authority and duties with respect to Awards to individuals who
are not subject to the reporting and other provisions of Section 16 of the
Exchange Act. The Committee may revoke or amend the terms of a delegation at any
time but such action shall not invalidate any prior actions of the Committee's
delegee or delegees that were consistent with the terms of the Plan.
 
3.2          Selection of Participants. The Committee shall have the authority
to grant Awards under the Plan, from time to time, to such Key Employees and
Non-Employee Directors as may be selected by it. Each Award shall be evidenced
by an Agreement.


3.3          Decisions Binding. All determinations and decisions made by the
Board or the Committee pursuant to the provisions of the Plan shall be final,
conclusive and binding.


3.4          Rule l6b-3 Requirements. Notwithstanding any provision of the Plan
to the contrary, the Board or the Committee may impose such conditions on any
Award, and amend the Plan in any such respects, as may be required to satisfy
the requirements of Rule 16b-3.


3.5          Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys' fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.


6

--------------------------------------------------------------------------------

ARTICLE IV
Stock Subject to the Plan


4.1          Number of Shares.


(a)          Subject to adjustment as provided in Article XIII, the maximum
aggregate number of Shares that may be issued pursuant to Awards made under
the Plan shall not exceed 300,000. Except as provided in Section 4.2, the
issuance of Shares in connection with the exercise of, or as other payment for,
Awards under the Plan shall reduce the number of Shares available for future
Awards under the Plan.


(b)          Subject to adjustment as provided in Article XIII, no more than an
aggregate of 300,000 Shares may be issued pursuant to the exercise of Incentive
Stock Options granted under the Plan (including shares issued pursuant to the
exercise of Incentive Stock Options that are the subject of disqualifying
dispositions within the meaning of Code Sections 421 and 422).


4.2          Lapsed Awards or Forfeited Shares. If any Award granted under this
Plan terminates, expires, or lapses for any reason other than by virtue of
exercise or settlement of the Award, or if Shares issued pursuant to Awards are
forfeited, any Stock subject to such Award again shall be available for the
grant of an Award under the Plan.


4.3          Use of Shares as Payment of Exercise Price or Taxes. Shares
withheld by the Company, delivered by the Participant, or otherwise used to pay
the Option Price pursuant to the exercise of an Option shall not be available
for future Awards under the Plan. Shares withheld by the Company, delivered by
the Participant, or otherwise used to satisfy payment of withholding taxes
associated with an Award shall not be available for future Awards under the
Plan. To the extent Shares are delivered or withheld pursuant to the exercise of
an Option, the number of underlying Shares as to which the exercise related
shall be counted against the number of Shares available for future Awards under
the Plan, as opposed to counting only those Shares issued upon exercise.


4.4          Per-Participant Annual Limit. The maximum number of Shares with
respect to which Awards may be granted in any calendar year to any Key Employee
during such calendar year shall not exceed the lesser of (a) 3,000 Shares in the
aggregate, or (b) such number of Shares having a Fair Market Value on the
respective Award Date(s) of $75,000 in the aggregate. The maximum number of
Shares with respect to which Awards may be granted in any calendar year to any
Non-Employee Director during such calendar year shall not exceed the lesser of
(c) 3,000 Shares in the aggregate, or (d) such number of Shares having a Fair
Market Value on the respective Award Date(s) of $30,000 in the aggregate.


4.5          No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award thereunder. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional Shares or whether such fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.


7

--------------------------------------------------------------------------------

ARTICLE V
Eligibility


Persons eligible to participate in the Plan include (i) all employees of the
Company and its Subsidiaries (including any corporation which becomes a
Subsidiary after the Effective Date) who, in the opinion of the Committee, are
Key Employees, and (ii) all Non-Employee Directors. The grant of an Award shall
not obligate the Company to pay a Key Employee or Non-Employee Director any
particular amount of remuneration, to continue the employment of the Key
Employee or the service of the Non-Employee Director after the grant, or to make
further grants to the Key Employee or Non-Employee Director at any time
thereafter.


ARTICLE VI
Stock Options


6.1          Grants of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Key Employees and Non-Employee Directors at any time
and from time to time as shall be determined by the Committee. The Committee
shall have complete discretion in determining the number of Shares subject to
Options granted to each Participant, provided, however, that only Nonqualified
Stock Options may be granted to Non-Employee Directors.


6.2          Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price (as
hereinafter defined), the duration of the Option, the number of Shares to which
the Option pertains, any conditions imposed upon the exercisability of Options,
and such other provisions as the Committee shall determine, provided, however,
that, except for Options granted to Non-Employee Directors as part of a
retainer, including annual or other grants made pursuant to a director
compensation policy or arrangement, if the exercisability of an Option is
subject solely to time-based conditions, the length of such period of time shall
not be less than one year, subject to applicable provisions regarding
accelerated vesting. The Agreement shall specify whether the Option is intended
to be an Incentive Stock Option or Nonqualified Stock Option, provided, however,
that if an Option is intended to be an Incentive Stock Option but fails to be
such for any reason, it shall continue in full force and effect as a
Nonqualified Stock Option. No Option may be exercised after the expiration of
its term or, except as set forth in the Participant's stock option Agreement,
after the termination of the Participant's employment or service. The Committee
shall set forth in the Participant's Agreement when, and under what
circumstances, an Option may be exercised after termination of the Participant's
employment or period of service; provided that no Incentive Stock Option may be
exercised after (a) three months from the Participant's termination of
employment with the Company for reasons other than Disability or death, or (b)
one year from the Participant's termination of employment on account of
Disability or death. The Committee may, in its sole discretion, amend a
previously granted Incentive Stock Option to provide for more liberal exercise
provisions, provided, however, that if the Incentive Stock Option as amended no
longer meets the requirements of Code Section 422, and, as a result the Option
no longer qualifies for favorable federal income tax treatment under Code
Section 422, the amendment shall not become effective without the written
consent of the Participant.


6.3          Option Price. The exercise price per share of Stock covered by an
Option ("Option Price") shall be determined by the Committee subject to the
limitations described in this Section 6.3 of the Plan. The Option Price shall
not be less than 100% of the Fair Market Value of such Stock on the Award Date.
In addition, an ISO granted to a Key Employee who, at the time of grant, is a
10% Stockholder, shall have an Option Price which is at least equal to 110% of
the Fair Market Value of the Stock on the Award Date.


6.4          Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant, provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary date of its
Award Date. In addition, an ISO granted to a Key Employee who, at the time of
grant, is a 10% Stockholder, shall not be exercisable later than the fifth (5th)
anniversary of its Award Date.


8

--------------------------------------------------------------------------------

6.5          Exercisability.


(a)          Options granted under the Plan shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall
determine, which need not be the same for all Participants.


(b)          An Incentive Stock Option, by its terms, shall be exercisable in
any calendar year only to the extent that the aggregate Fair Market Value
(determined at the Award Date) of the Stock with respect to which Incentive
Stock Options are exercisable by the Participant for the first time during the
calendar year does not exceed $100,000 (the "Limitation Amount"). Incentive
Stock Options granted under the Plan and all other plans of the Company and any
Subsidiary shall be aggregated for purposes of determining whether the
Limitation Amount has been exceeded. The Committee may impose such conditions as
it deems appropriate on an Incentive Stock Option to ensure that the foregoing
requirement is met. If Incentive Stock Options that first become exercisable in
a calendar year exceed the Limitation Amount, the excess Options will be treated
as Nonqualified Stock Options to the extent permitted by law.


6.6          Method of Exercise. Options shall be exercised by the delivery of a
written notice to the Company in the form (which may be electronic) prescribed
by the Committee (or its delegee) setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares and payment of (or an arrangement satisfactory to the Company for the
Participant to pay) any tax withholding required in connection with the Option
exercise. The Option Price shall be payable to the Company in full either (a) in
cash, (b) by delivery of Shares of Stock that the Participant has previously
acquired and owned valued at Fair Market Value at the time of exercise, (c) by
delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to deliver promptly to the Company, from the sale with
respect to the sale of Stock, the amount necessary to pay the Option Price and,
if applicable, related withholding taxes, (d) by the Company withholding Shares
otherwise issuable upon the exercise valued at Fair Market Value at the time of
exercise, or (e) by a combination of the foregoing. As soon as practicable,
after receipt of written notice and payment of the Option Price and completion
of payment of (or an arrangement satisfactory to the Company for the Participant
to pay) any tax withholding required in connection with the Option exercise, the
Company shall, in the Committee's discretion, either deliver to the Participant
stock certificates in an appropriate amount based upon the number of Options
exercised, issued in the Participant's name, or deliver the appropriate number
of Shares in book-entry or electronic form.


6.7          Restrictions on Stock Transferability. The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under the applicable federal securities law, under the requirements
of any stock exchange upon which such Shares are then listed, and under any blue
sky or state securities laws applicable to such Shares. The Committee may
specify in an Agreement that Stock delivered on exercise of an Option is
Restricted Stock or Stock subject to a buyback right by the Company in the
amount of, or based on, the Option Price therefor in the event the Participant
does not complete a specified service period after exercise.


6.8          Nontransferability of Options.


(a)          In general, no Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than upon the death of the Participant in accordance with Section
17.11. Further, Options granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or his guardian or
legal representative.


9

--------------------------------------------------------------------------------

(b)          Notwithstanding the provisions of (a) and subject to federal and
state securities laws, including Rule 16b-3, the Committee may grant or amend
Nonqualified Stock Options that permit a Participant to transfer the Options to
his spouse, lineal ascendants and/or lineal descendants, to a trust for the
benefit of such persons, or to a partnership, limited liability company, or
other entity the only partners, members, or interest-holders of which are such
persons, provided that the Nonqualified Stock Option may not again be
transferred other than to the Participant originally receiving the Option or to
an individual, trust, limited liability company or other entity to which such
Participant could have transferred the Option pursuant to this Section 6.8(b).
Consideration may not be paid for the transfer of Options. The transferee of an
Option shall be subject to all conditions applicable to the Option prior to its
transfer. The Agreement granting the Option shall set forth the transfer
conditions and restrictions. The Committee may impose on any transferable Option
and on stock issued upon the exercise of an Option such limitations and
conditions as the Committee deems appropriate. Any such transfer supersedes any
Beneficiary designation made under Section 17.11 with respect to the transferred
Nonqualified Stock Options.


6.9          Disqualifying Disposition of Shares Issued on Exercise of an ISO.
If a Participant makes a "disposition" (within the meaning of Code Section
424(c)) of Shares issued upon exercise of an ISO within two (2) years from the
Award Date or within one (1) year from the date the Shares are transferred to
the Participant, the Participant shall, within ten (10) days of disposition,
notify the Committee (or its delegee) in order that any income realized as a
result of such disposition can be properly reported by the Company on IRS forms
W-2 or 1099.


6.10          Shareholder Rights. A Participant holding Options shall have no
right to vote the underlying Shares, no right to receive dividends on the
underlying Shares, and no other rights as a shareholder until after the exercise
of the Options.


ARTICLE VII
Restricted Stock


7.1          Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant shares of
Restricted Stock under the Plan to such Key Employees and Non-Employee Directors
and in such amounts as it shall determine. Participants receiving Restricted
Stock Awards are not required to pay the Company therefor (except for applicable
tax withholding) other than the rendering of services. If determined by the
Committee, custody of Shares of Restricted Stock may be retained by the Company
until the termination of the Period of Restriction pertaining thereto.


7.2          Restricted Stock Agreement. Each Restricted Stock Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Restricted Stock Shares granted, and, if applicable, any Performance
Period and Performance Goal, and such other provisions as the Committee shall
determine.


7.3          Transferability. Except as provided in this Article VII and subject
to the limitation in the next sentence, the Shares of Restricted Stock granted
hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the termination of the applicable Period of
Restriction or upon earlier satisfaction of other conditions as specified by the
Committee in its sole discretion and set forth in the Agreement. All rights with
respect to the Restricted Stock granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or his guardian or
legal representative.


7.4          Other Restrictions. The Committee shall impose such other
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, restrictions under
applicable federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions or
otherwise denote the Restricted Stock as restricted, if issued in book-entry or
electronic form.


10

--------------------------------------------------------------------------------

7.5          Certificate Legend. In addition to any other legends placed on
certificates, or to which Shares of Restricted Stock issued in book-entry or
electronic form are made subject, pursuant to Section 7.4, any Award of
Restricted Stock issued in book-entry or electronic form shall be subject to the
following legend, and any certificates representing shares of Restricted Stock
granted pursuant to the Plan shall bear the following legend:


The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Old Point Financial
Corporation 2016 Incentive Stock Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a restricted stock agreement
dated <<date of grant>>. A copy of the Plan, such rules and procedures, and such
restricted stock agreement may be obtained from the Human Resource Director of
Old Point Financial Corporation.


7.6          Removal of Restrictions. Except as otherwise provided in this
Article VII, the Agreement, or applicable law or regulation, Shares of
Restricted Stock covered by each Restricted Stock Award made under the Plan
shall become freely transferable by the Participant after the last day of the
Period of Restriction, and, where applicable, after a determination of the
satisfaction or achievement of any applicable Performance Goal. Once the Shares
are released from the restrictions, the Participant shall be entitled to have
the legend required by Section 7.5 removed from his Stock certificate or similar
notation removed from such Shares if issued in book-entry or electronic form.


7.7          Voting Rights. During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares.


7.8          Dividends and Other Distributions. During the Period of
Restriction, unless otherwise provided in the applicable Agreement, recipients
of Shares of Restricted Stock shall be entitled to receive all dividends and
other distributions paid with respect to those Shares, provided, however, that
no dividends or other distributions shall be paid with respect to Shares of
Restricted Stock subject to performance criteria unless and until such
performance criteria have been met. If any such dividends or distributions are
paid in Shares, such Shares shall be subject to the same restrictions on
transferability as the Shares of Restricted Stock with respect to which they
were paid.


ARTICLE VIII
Restricted Stock Units


8.1          Grant of Restricted Stock Units. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units under the Plan (with one Unit representing one
Share) to such Key Employees and Non-Employee Directors and in such amounts as
it shall determine. Participants receiving Restricted Stock Unit Awards are not
required to pay the Company therefor (except for applicable tax withholding)
other than the rendering of services. The Committee is expressly authorized to
grant Restricted Stock Units that are deferred compensation covered by Code
Section 409A, as well as Restricted Stock Units that are not deferred
compensation covered by Code Section 409A.


8.2          Restricted Stock Unit Agreement. Each Restricted Stock Unit Award
shall be evidenced by an Agreement that shall specify the Period of Restriction,
the number of Restricted Stock Units granted, and if applicable, any Performance
Period and Performance Goal, and such other provisions as the Committee shall
determine.


Unless otherwise provided in the Agreement, a Participant holding Restricted
Stock Units shall have no rights to dividends and other distributions made in
cash or property other than Shares which would have been paid with respect to
the Shares represented by those Restricted Stock Units if such Shares were
outstanding, provided, however, that no Agreement shall permit any such deemed
dividends or distributions to be paid with respect to Restricted Stock Units
subject to performance criteria unless and until such performance criteria have
been met. A Participant holding Restricted Stock Units shall have no right to
vote the Shares represented by such Restricted Stock Units unless and until the
Participant actually receives such Shares. Unless otherwise provided in the
Agreement, any such deemed dividends or distributions shall be subject to the
same restrictions, vesting and payment as the Restricted Stock Units to which
they are attributable.


11

--------------------------------------------------------------------------------

8.3          Payment after Lapse of Restrictions. Subject to the provisions of
the Agreement, upon the lapse of restrictions with respect to a Restricted Stock
Unit, the Participant is entitled to receive, without any payment to the Company
(other than required tax withholding), an amount equal (the "RSU Value") to the
product of multiplying (a) the number of Shares equal to the number of
Restricted Stock Units with respect to which the restrictions lapse by (b) the
Fair Market Value per Share on the date the restrictions lapse.


The Agreement may provide for payment of the RSU Value at the time of the lapse
of restrictions or, on an elective or non‑elective basis, for payment of the RSU
Value at a later date, adjusted (if so provided in the Agreement) from the date
of the lapse of restrictions based on an interest, dividend equivalent,
earnings, or other basis (including deemed investment of the RSU Value in
Shares) set out in the Agreement (the "adjusted RSU Value").


Payment of the RSU Value or adjusted RSU Value to the Participant shall be made
in Shares, in cash or a combination thereof as determined by the Committee,
either at the time of the Award or thereafter, and as provided in the Agreement.
To the extent payment of the RSU Value or adjusted RSU Value to the Participant
is made in Shares, such Shares shall be valued at the Fair Market Value on the
date the restrictions therefor lapse in the case of an immediate payment or at
the Fair Market Value on the date of settlement in the event of an elective or
non‑elective delayed payment. The Committee may specify in a Restricted Stock
Unit Agreement that the Shares which are delivered upon payment of the RSU Value
or adjusted RSU Value may be Restricted Stock pursuant to Article VII and
subject to such further restrictions and vesting as provided in the Restricted
Stock Unit Agreement.


8.4          Nontransferability of Restricted Stock Units. No Restricted Stock
Unit granted under the Plan, and no right to receive payment in connection
therewith, may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than upon the death of the Participant in accordance with
Section 17.11. Further, all Restricted Stock Units, and rights in connection
therewith, granted to a Participant under the Plan shall be exercisable during
his lifetime only by such Participant or his guardian or legal representative.


ARTICLE IX
Stock Appreciation Rights


9.1          Grant of Stock Appreciation Rights. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Stock Appreciation Rights under the Plan to such Key Employees and
Non-Employee Directors and in such amounts as it shall determine.


9.2          SAR Agreement. Each SAR grant shall be evidenced by an Agreement
that shall specify its terms and conditions, which terms and conditions shall be
determined by the Committee, subject to the limitations set forth in this
Section 9.2. The per Share exercise price of a SAR shall not be less than 100%
of the Fair Market Value of the Stock on the Award Date. Except for SARs granted
to Non-Employee Directors as part of a retainer, including annual or other
grants made pursuant to a director compensation policy or arrangement, if the
exercisability of a SAR is subject solely to time-based conditions, the length
of such period of time shall not be less than one year, subject to applicable
provisions regarding accelerated vesting.


9.3          Exercisability of SARs. SARs may be exercised upon whatever terms
and conditions the Committee, in its sole discretion, imposes upon such SARs,
subject to the limitations set forth in Section 9.2 herein.


9.4          Other Conditions Applicable to SARs. In no event shall the term of
any SAR granted under the Plan exceed ten (10) years from the Award Date. A SAR
may be exercised only when the Fair Market Value of a Share exceeds the Fair
Market Value per Share on the Award Date. A SAR shall be exercised by delivery
to the Committee (or its delegee) of a written notice of exercise in the form
(which may be electronic) prescribed by the Committee (or its delegee).


12

--------------------------------------------------------------------------------

9.5          Payment after Exercise of SARs. Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company (except for required tax withholding), an
amount equal (the "SAR Value") to the product of multiplying (i) the number of
Shares with respect to which the SAR is exercised by (ii) an amount equal to the
excess of (A) the Fair Market Value per Share on the date of exercise of the SAR
over (B) the Fair Market Value per Share on the Award Date.


Payment of the SAR Value to the Participant shall be made at the time of
exercise in Shares, in cash or in a combination thereof as determined by the
Committee. To the extent payment of the SAR Value to the Participant is made in
Shares, such Shares shall be valued at the Fair Market Value on the date of
exercise. The Committee may specify in a SAR Agreement that the Shares which are
delivered upon payment of the SAR Value may be Restricted Stock pursuant to
Article VII and subject to such further restrictions and vesting as provided in
the SAR Agreement.


9.6          Nontransferability of SARs. No SAR granted under the Plan, and no
right to receive payment in connection therewith, may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than upon the
death of the Participant in accordance with Section 17.11. Further, all SARs,
and rights in connection therewith, granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant or his
guardian or legal representative.


ARTICLE X
Stock Awards


Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant unrestricted Stock Awards under the Plan to such
Key Employees and Non-Employee Directors and in such amounts as it shall
determine. Participants receiving Stock Awards are not required to pay the
Company therefor (except for applicable tax withholding) other than the
rendering of services. Unless otherwise provided in the applicable Agreement,
Stock Awards shall be fully vested and freely transferable as of the Award Date,
subject to restrictions under applicable federal or state securities laws.


ARTICLE XI
Performance Units


11.1          Grant of Performance Units. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant
Performance Units under the Plan to such Key Employees and Non-Employee
Directors and in such amounts as it shall determine. Participants receiving such
Awards are not required to pay the Company therefor (except for applicable tax
withholding) other than the rendering of services. The Committee is expressly
authorized to grant Performance Units that are deferred compensation covered by
Code Section 409A, as well as Performance Units that are not deferred
compensation covered by Code Section 409A.


11.2          Performance Unit Agreement. Each Performance Unit is intended to
be a Performance-Based Compensation Award, and the terms and conditions of each
such Award, including the Performance Goal and Performance Period, shall be set
forth in an Agreement or in a subplan of the Plan that is incorporated by
reference into an Agreement. The Committee shall set the Performance Goal in its
discretion for each Participant who is granted a Performance Unit.


The Committee may provide in the Agreement for payment of dividend equivalents
with respect to each Performance Unit, provided, however, that no Agreement
shall permit any dividend equivalents to be paid with respect to Performance
Units unless and until the applicable Performance Goals have been met. A
Participant holding Performance Units shall have no right to vote the Shares
represented by such Performance Units unless and until the Participant actually
receives such Shares.


13

--------------------------------------------------------------------------------

11.3          Settlement of Performance Units. After a Performance Period has
ended, the holder of a Performance Unit shall be entitled to receive the value
thereof based on the degree to which the Performance Goals and other conditions
established by the Committee and set forth in the Agreement (or in a subplan of
the Plan that is incorporated by reference into an Agreement) have been
satisfied. Payment of the amount to which a Participant shall be entitled upon
the settlement of a Performance Unit shall be made in cash, Stock or a
combination thereof as determined by the Committee.


11.4          Nontransferability of Performance Units. No Performance Unit
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than upon the death of the Participant in
accordance with Section 17.11. All rights with respect to Performance Units
granted to a Participant under the Plan shall be exercisable during his lifetime
only by such Participant or his guardian or legal representative.


ARTICLE XII
Termination of Employment or Service


12.1          Termination Due to Retirement. Unless otherwise provided in the
Agreement, in the event that a Participant terminates his employment or service
with the Company or one of its Subsidiaries due to retirement (as defined in the
applicable policy of the Company in effect at the time), then, provided either
(i) upon such retirement the Participant will be subject to a non-competition
covenant pursuant to an existing agreement with the Company or a subsidiary or
(ii) the Participant executes and delivers to the Company, no later than the
date of such retirement, a non-competition agreement in a form acceptable to the
Company, all Options and/or Stock Appreciation Rights that are not already
vested or exercisable shall be automatically vested and exercisable, any
remaining Period of Restriction applicable to Restricted Stock Shares and/or
Restricted Stock Units shall automatically terminate, and the achievement or
satisfaction of any Performance Goals applicable to unvested Awards during any
Performance Period shall be adjusted through the date of termination as
determined by the Committee.


12.2          Termination Due to Death or Disability. Unless otherwise provided
in the Agreement, in the event a Participant's employment or service is
terminated because of death or Disability, all Options and/or Stock Appreciation
Rights that are not already vested or exercisable shall be automatically vested
and exercisable, any remaining Period of Restriction applicable to Restricted
Stock and/or Restricted Stock Units shall automatically terminate, and the
achievement or satisfaction of any Performance Goals applicable to unvested
Awards during any Performance Period shall be adjusted through the date of
termination as determined by the Committee.


12.3          Involuntary Termination or Termination for Good Reason. Unless
otherwise provided in the Agreement, upon an involuntary separation from
employment or service of a Participant (including a voluntary resignation for
Good Reason) not occurring in connection with a Change in Control, the Committee
may, in its sole discretion, waive the automatic forfeiture of any or all of the
unvested portion of each Award held by the Participant and provide for such
vesting as its deems appropriate.


12.4          Termination for Other Reasons. Unless otherwise provided in the
Agreement, upon a voluntary or involuntary separation from employment or service
of a Participant where none of Sections 12.1, 12.2 or 12.3 applies, the unvested
portion of each Award held by the Participant shall be automatically forfeited
to the Company.


14

--------------------------------------------------------------------------------

Article XIII
Change in Capital Structure


13.1          Effect of Change in Capital Structure. In the event of a stock
dividend, stock split or combination of shares, spin-off, recapitalization or
merger in which the Company is the surviving corporation, or other change in the
Company's capital stock (including, but not limited to, the creation or issuance
to stockholders generally of rights, options or warrants for the purchase of
common stock or preferred stock of the Company), the number and kind of Shares
or securities of the Company to be issued under the Plan (under outstanding
Awards and Awards to be granted in the future), the exercise price of Options,
the annual limits on and the aggregate number and kind of Shares for which
Awards thereafter may be made, and other relevant provisions shall be
proportionately, equitably and appropriately adjusted by the Committee, whose
determination shall be binding on all persons. If the adjustment would produce
fractional shares with respect to any Award, the Committee may adjust
appropriately the number of shares covered by the Award so as to eliminate the
fractional shares. Where an Award being adjusted is an ISO or is subject to or
falls under an exemption from Code Section 409A, the adjustment shall also be
effected so as to comply with Code Section 424(a) and not to constitute a
modification within the meaning of Code Section 424(h) or Code Section 409A, as
applicable.


13.2          Authority. Notwithstanding any provision of the Plan to the
contrary, the Committee may take the foregoing actions without the consent of
any Participant, and the Committee's determination shall be conclusive and
binding on all persons for all purposes.


13.3          Manner of Adjustment. Adjustments made by the Committee pursuant
to this Article XIII to outstanding Awards shall be made as appropriate to
maintain favorable tax and/or accounting treatment.


ARTICLE XIV
Change in Control


In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion and without
the consent of the Participant, may, as to any outstanding Award, either at the
time the Award is made or any time thereafter, take any one or more of the
following actions: (i) provide for acceleration of the vesting, delivery and
exercisability of, and the lapse of time-based and/or performance-based vesting
restrictions with respect to, any such Award so that such Award may be exercised
or realized in full on or before a date initially fixed by the Committee; (ii)
provide for the purchase, settlement or cancellation of any such Award by the
Company, for an amount of cash equal to the amount which could have been
obtained upon the exercise of such Award or realization of such Participant's
rights had such Award been currently exercisable or payable; (iii) provide for
the replacement of any such Stock-settled Award with a cash-settled Award; (iv)
make such adjustment to any such Award then outstanding as the Committee deems
appropriate to reflect such Change in Control and to retain the economic value
of the Award; or (v) cause any such Award then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving corporation in such
Change in Control.


ARTICLE XV
Amendment, Modification, and Substitution of Awards


15.1          Amendment, Modification and Substitution. Subject to the terms and
provisions and within the limitations of the Plan, the Committee may amend or
modify the terms of any outstanding Award or accelerate the vesting thereof. In
addition, the Committee may cancel or accept the surrender of outstanding Awards
(to the extent not yet exercised) granted under the Plan or outstanding awards
granted under any other equity compensation plan of the Company and authorize
the granting of new Awards pursuant to the Plan in substitution therefor so long
as the new or substituted awards do not specify a lower exercise price than the
cancelled or surrendered Awards or awards, and otherwise the new Awards may be
of a different type than the cancelled or surrendered Awards or awards, may
specify a longer term than the cancelled or surrendered Awards or awards, may
provide for more rapid vesting and exercisability than the cancelled or
surrendered Awards or awards, and may contain any other provisions that are
authorized by the Plan. The Committee shall continue to have the authority to
amend or modify the terms of any outstanding Award after May 23, 2026, provided
that no amendment or modification will extend the original term of the Award
beyond that set forth in the applicable Award Agreement. Notwithstanding the
foregoing, however, no amendment or modification of an Award, shall, without the
consent of the Participant, adversely affect the rights or obligations of the
Participant. Notwithstanding any provision of the Plan to the contrary, the
Committee shall not amend, modify, or substitute an Award in a manner that
violates Code Section 409A, or causes an Award that previously qualified for an
exemption from Section 409A to become subject to Code Section 409A, and the
Committee shall not amend, modify, or substitute an Award that satisfies the
requirements of Rule 16b-3 in a manner that causes any exemption pursuant to
Rule 16b-3 to become no longer available.


15

--------------------------------------------------------------------------------

15.2          Option and SAR Repricing. Notwithstanding any provision of the
Plan to the contrary, neither the Committee nor the Board shall have the right
or authority, without obtaining shareholder approval, to amend or modify the
Option Price of any outstanding Option or the exercise price of any outstanding
SAR, or to cancel an outstanding Option or SAR, at a time when the Option Price
or exercise price, as applicable, is greater than the Fair Market Value of a
Share in exchange for cash, another Award, or other securities, except in
connection with a corporate transaction involving the Company in accordance with
Article XIII or Article XIV.


ARTICLE XVI
Termination, Amendment and Modification of the Plan


16.1          Termination, Amendment and Modification. At any time and from time
to time, the Board may terminate, amend, or modify the Plan. Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Stock
is then listed or reported, by any regulatory body having jurisdiction with
respect thereto or under any other applicable laws, rules or regulations.


16.2          Awards Previously Granted. No termination, amendment or
modification of the Plan other than pursuant to Article XIII or Article XIV
shall in any manner adversely affect any Award theretofore granted under the
Plan, without the written consent of the Participant.


ARTICLE XVII
General


17.1          Applicable Withholding Taxes. Each Participant shall agree, as a
condition of receiving an Award, to pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all applicable federal,
state and local taxes (including the Participant's FICA obligation) required by
law to be withheld with respect to any grant, exercise, or payment made under or
as a result of the Plan. Until the applicable withholding taxes have been paid
or arrangements satisfactory to the Company have been made, no stock
certificates (or, in the case of Restricted Stock, no stock certificates free of
a restrictive legend) shall be issued to the Participant and no issuance in
book-entry or electronic form (or, in the case of Restricted Stock, no issuance
in book-entry or electronic form free of a restrictive legend or notation) shall
be made for the Participant. As an alternative to making a cash payment to the
Company to satisfy applicable withholding tax obligations, Participants may
elect or the Committee may require Participants to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares of Stock
having a Fair Market Value equal to the amount required to be withheld, or by
delivering to the Company Shares of Stock having a Fair Market Value equal to
the amount required to be withheld. The value of any Shares so withheld or
delivered shall be based on the Fair Market Value of the Shares on the date that
the amount of tax to be withheld is to be determined. All elections by
Participants shall be irrevocable and be made in writing and in such manner as
determined by the Committee (or its delegee) in advance of the day that the
transaction becomes taxable.


16

--------------------------------------------------------------------------------

17.2          Requirements of Law. The granting of Awards and the issuance of
Shares of Stock under this Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or self
regulatory organizations as may be required.


17.3          Effect of Plan. The establishment of the Plan shall not confer
upon any Key Employee or Non-Employee Director any legal or equitable right
against the Company, a Subsidiary or the Committee, except as expressly provided
in the Plan. The Plan does not constitute an inducement or consideration for the
employment or service of any Key Employee or Non-Employee Director, nor is it a
contract between the Company or any of its Subsidiaries and any Key Employee or
Non-Employee Director. Participation in the Plan shall not give any Key Employee
or Non-Employee Director any right to be retained in the service of the Company
or any of its Subsidiaries. No Key Employee or Non-Employee Director shall have
rights as a shareholder of the Company prior to the date Shares are issued to
him pursuant to the Plan.


17.4          Creditors. The interests of any Participant under the Plan or any
Agreement are not subject to the claims of creditors and may not, in any way, be
assigned, alienated or encumbered.


17.5          Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business and/or assets of the Company.


17.6          Securities Law Restrictions. The Committee may require each
Participant purchasing or acquiring Shares pursuant to an Option or other Award
to represent to and agree with the Company in writing that such Participant is
acquiring the Shares for investment and not with a view to the distribution
thereof. All Shares delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any national securities exchange or system on which the
Stock is then listed or reported, and any applicable federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions or otherwise
denote the Shares as being subject to such restrictions, if issued in book-entry
or electronic form. No Shares shall be issued hereunder unless the Company shall
have determined that such issuance is in compliance with, or pursuant to an
exemption from, all applicable federal and state securities laws.


17.7          Governing Law. The Plan, and all Agreements hereunder, shall be
governed, construed and administered in accordance with and governed by the laws
of the Commonwealth of Virginia and the intention of the Company is that ISOs
granted under the Plan qualify as such under Code Section 422. The Plan and
Awards are subject to all present and future applicable provisions of the Code.
If any provision of the Plan or an Award conflicts with any such Code provision,
the Committee shall cause the Plan to be amended, and shall modify the Award, so
as to comply, or if for any reason amendments cannot be made, that provision of
the Plan or the Award shall be void and of no effect.


17.8          Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


17.9          Unfunded Status of Plan. The Plan is intended to constitute an
"unfunded" plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.


17

--------------------------------------------------------------------------------

17.10          Share Certificates and Book Entry. To the extent that the Plan
provides for issuance of stock certificates to represent shares of Stock, the
issuance may be effected on a non-certificated basis to the extent permitted by
applicable law and the applicable rules of any stock exchange. Notwithstanding
any provision of the Plan to the contrary, in its discretion the Committee may
satisfy any obligation to deliver Shares represented by stock certificates by
delivering Shares in book-entry or electronic form. If the Company issues any
Shares in book-entry or electronic form that are subject to terms, conditions
and restrictions on transfer, a notation shall be made in the records of the
transfer agent with respect to any such Shares describing all applicable terms,
conditions and restrictions on transfer. In the case of Restricted Stock granted
under the Plan, such notation shall be substantially in the form of the legend
contained in Section 7.5.


17.11          Beneficiary Designations. A Participant may designate a
Beneficiary to receive any Options or SARs that may be exercised after his death
or to receive any other Award that may be paid after his death, as provided for
in the Agreement. Such designation and any change or revocation of such
designation shall be made in writing in the form and manner prescribed by the
Committee (or its delegee). In the event that the designated Beneficiary dies
prior to the Participant, or in the event that no Beneficiary has been
designated, any Awards that may be exercised or paid following the Participant's
death shall be transferred or paid in accordance with the Participant's will or
the laws of descent and distribution. If the Participant and his Beneficiary
shall die in circumstances that cause the Committee (or its delegee), in its
discretion, to be uncertain which shall have been the first to die, the
Participant shall be deemed to have survived the Beneficiary.


17.12          Electronic Transmissions and Records. Subject to limitations
under applicable law, the Committee (and its delegee) is authorized in its
discretion to issue Awards and/or to deliver and accept notices, elections,
consents, designations and/or other forms or communications to or from
Participants by electronic or similar means, including, without limitation,
transmissions through e‑mail or specialized software, recorded messages on
electronic telephone systems, and other permissible methods, on such basis and
for such purposes as it determines from time to time, and all such
communications will be deemed to be "written" for purposes of the Plan.


17.13          Clawback. All Awards (whether vested or unvested) shall be
subject to the terms of the Company's recoupment, clawback or similar policy as
such may be in effect from time to time, as well as any similar provisions of
applicable law, which could in certain circumstances require repayment or
forfeiture of Awards or any Shares or other cash or property received with
respect to the Awards (including any value received from a disposition of the
Shares acquired upon payment of the Awards).


17.14          Banking Regulatory Provision. All Awards shall be subject to any
condition, limitation or prohibition under any financial institution regulatory
policy or rule to which the Company or any subsidiary thereof is subject.


17.15          Compliance with Code Section 409A. It is intended that any
compensation, benefits or other remuneration which is provided pursuant to or in
connection with the Plan which is considered to be nonqualified deferred
compensation subject to Code Section 409A shall be provided and paid in a
manner, and at such time and in such form, including application of a six-month
delay for specified employees in certain circumstances, as complies with the
applicable requirements of Code Section 409A to avoid the unfavorable tax
consequences provided therein for non-compliance. Where an Award provides or may
provide nonqualified deferred compensation subject to Code Section 409A, the
Agreement will set forth the requirements under Code Section 409A and
additionally no elective deferral of payment or settlement of the Award shall be
permitted unless the elective deferral provisions therefor are set out in the
Agreement or in another written document authorized by the Committee in
accordance with the requirements of Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, the Committee is authorized to amend any
Award Agreement and to amend or declare void any election by a Participant as
may be determined by the Committee to be necessary or appropriate to evidence or
further evidence required compliance with Code Section 409A. The Committee,
however, shall have no responsibility or liability if any Award is subject to
adverse taxation under Code Section 409A.
 
18